      Case 4:20-cv-03056-DMR Document 122 Filed 02/18/21 Page 1 of 4



 1   HERRERA KENNEDY LLP                   LIEFF CABRASER HEIMANN &
     Shawn M. Kennedy (SBN 218472)         BERNSTEIN, LLP
 2   skennedy@herrerakennedy.com           Michael W. Sobol (SBN 194857)
     Bret D. Hembd (SBN 272826)            msobol@lchb.com
 3   bhembd@herrerakennedy.com             Melissa Gardner (SBN 289096)
     4590 MacArthur Blvd., Suite 500       mgardner@lchb.com
 4   Newport Beach, CA 92660               275 Battery Street, 29th Floor
     Tel: (949) 936-0900                   San Francisco, CA 94111-3339
 5   Fax: (855) 969-2050                   Tel: (415) 956-1000
                                           Fax: (415) 956-1008
 6   HERRERA KENNEDY LLP
     Nicomedes Sy Herrera (SBN 275332)     BURNS CHAREST LLP
 7   nherrera@herrerakennedy.com           Warren T. Burns (Pro Hac Vice)
     Laura E. Seidl (SBN 269891)           wburns@burnscharest.com
 8   lseidl@herrerakennedy.com             Russell Herman (Pro Hac Vice)
     1300 Clay Street, Suite 600           rherman@burnscharest.com
 9   Oakland, CA 94612                     900 Jackson Street, Suite 500
     Tel: (510) 422-4700                   Dallas, TX 75202
10   Fax: (855) 969-2050                   Tel: (469) 904-4550
                                           Fax: (469) 444-5002
11   LIEFF CABRASER HEIMANN &
     BERNSTEIN, LLP                        BURNS CHAREST LLP
12   Rachel Geman (Pro Hac Vice)           Christopher J. Cormier (Pro HacVice)
     rgeman@lchb.com                       ccormier@burnscharest.com
13   Rhea Ghosh (Pro Hac Vice)             4725 Wisconsin Avenue, NW
     rghosh@lchb.com                       Washington, DC 20016
14   250 Hudson Street, 8th Floor          Tel: (202) 577-3977
     New York, NY 10013-1413               Fax: (469) 444-5002
15   Tel: (212) 355-9500
     Fax: (212) 355-9592
16
     Interim Co-Lead Class Counsel
17

18
                              UNITED STATES DISTRICT COURT
19                           NORTHERN DISTRICT OF CALIFORNIA
                                   OAKLAND DIVISION
20
     IN RE PLAID INC. PRIVACY              Master Docket No.: 4:20-cv-03056-DMR
21   LITIGATION
                                           STATEMENT OF RECENT DECISION
22

23                                         Hon. Donna M. Ryu
     THIS DOCUMENT RELATES TO:
24   ALL ACTIONS                           Date: Feb. 11, 2021

25                                         Time: 1:00 pm

26

27

28

                                                                 STATEMENT OF RECENT DECISION
                                                                      CASE NO. 4:20-CV-03056-DMR
       Case 4:20-cv-03056-DMR Document 122 Filed 02/18/21 Page 2 of 4



 1          TO THE COURT AND EACH PARTY AND ATTORNEY OF RECORD FOR
 2   EACH PARTY:
 3          Pursaunt to Civil Local Rule 7-3(d)(2), Plaintiffs submit this Statement of Recent
 4   Decision in support of their Opposition to Plaid’s Motion to Dismiss Plaintiffs’ Consolidated
 5   Amended Complaint. This motion was heard on February 11, 2021.
 6          Attached hereto as Exhibit A is a copy of the Order Regarding Motions to Dismiss in
 7   Wesch v. Yodlee, Inc., Case No. 20-cv-05991-SK (N.D. Cal.) (case filed Aug. 25, 2020), which
 8   issued on February 16, 2021.
 9

10   Dated: February 18, 2021         LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
11
                                      By: /s/ Rachel Geman
12                                        Rachel Geman

13                                        Michael W. Sobol (SBN 194857)
                                          msobol@lchb.com
14
                                          Melissa Gardner (SBN 289096)
15                                        mgardner@lchb.com
                                          275 Battery Street, 29th Floor
16                                        San Francisco, CA 94111-3339
                                          Tel: (415) 956-1000
17                                        Fax: (415) 956-1008
18
                                          LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
19                                        Rachel Geman (Pro Hac Vice)
                                          rgeman@lchb.com
20                                        Rhea Ghosh (Pro Hac Vice)
                                          rghosh@lchb.com
21                                        250 Hudson Street, 8th Floor
                                          New York, NY 10013-1413
22
                                          Tel: (212) 355-9500
23                                        Fax: (212) 355-9592

24

25

26

27

28

                                                                         STATEMENT OF RECENT DECISION
                                                                              CASE NO. 4:20-CV-03056-DMR
       Case 4:20-cv-03056-DMR Document 122 Filed 02/18/21 Page 3 of 4



 1   Dated: February 18, 2021   HERRERA KENNEDY LLP
 2                              By: /s/ Shawn Kennedy
 3                                  Shawn M. Kennedy

 4                                  Shawn M. Kennedy (SBN 218472)
                                    skennedy@herrerakennedy.com
 5                                  Bret D. Hembd (SBN 272826)
                                    bhembd@herrerakennedy.com
 6                                  4590 MacArthur Blvd., Suite 500
 7                                  Newport Beach, CA 92660
                                    Tel: (949) 936-0900
 8                                  Fax: (855) 969-2050

 9                                  HERRERA KENNEDY LLP
                                    Nicomedes Sy Herrera (SBN 275332)
10
                                    nherrera@herrerakennedy.com
11                                  Laura E. Seidl (SBN 269891)
                                    lseidl@herrerakennedy.com
12                                  1300 Clay Street, Suite 600
                                    Oakland, California 94612
13                                  Telephone: (510) 422-4700
                                    Fax: (855) 969-2050
14

15

16   Dated: February 18, 2021   BURNS CHAREST LLP

17                              By: /s/ Christopher Cormier
                                    Christopher J. Cormier
18
                                    Christopher J. Cormier (Pro Hac Vice)
19
                                    ccormier@burnscharest.com
20                                  4725 Wisconsin Avenue, NW
                                    Washington, DC 20016
21                                  Tel: (202) 577-3977
                                    Fax: (469) 444-5002
22

23                                  BURNS CHAREST LLP
                                    Warren T. Burns (Pro Hac Vice)
24                                  wburns@burnscharest.com
                                    Russell Herman (Pro Hac Vice)
25                                  rherman@burnscharest.com
                                    900 Jackson Street, Suite 500
26                                  Dallas, TX 75202
27                                  Tel: (469) 904-4550
                                    Fax: (469) 444-5002
28

                                            -2-                   STATEMENT OF RECENT DECISION
                                                                       CASE NO. 4:20-CV-03056-DMR
     Case 4:20-cv-03056-DMR Document 122 Filed 02/18/21 Page 4 of 4



 1                              BURNS CHAREST LLP
                                C. Jacob Gower (Pro Hac Vice)
 2                              jgower@burnscharest.com
 3                              365 Canal Street, Suite 1170
                                New Orleans LA 70130
 4                              Tel: (504) 799-2845
                                Fax: (504) 881-1765
 5
                                Interim Co-Lead Class Counsel
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                       -3-                  STATEMENT OF RECENT DECISION
                                                                 CASE NO. 4:20-CV-03056-DMR
